Title: To George Washington from Colonel Israel Shreve, 28 March 1778
From: Shreve, Israel
To: Washington, George



Sir
Haddonfield [N.J.] March 28th 1778

The Governer desired me to Join Colo: Ellis and wait at this Post untill we Could Collect a body of militia: we have now one hundred & Seventy foot, twenty horse, & Thirty five Artillery with two Iron three

pounders, besides my own Regiment—the last accounts from Salem by three deserters and several other persons were that four Regiments Commanded by Colo: Mawhood, Consisting of between one Thousand and Twelve hundred were at that place; the Militia to the number of three hundred were at Roads Town thirteen miles below Salem; all the Country on the River between that post and this place, forty five miles, is open to the Ravage of the Enemy—the tories to the number of one hundred and fifty are in arms fortifying at Billingsport with the assistance of some marines; a great number of Disaffected Inhabitants are trading with the Enemy. yesterday, Sixty tories and marines Commanded by one Cox, went to Sweedsborough, took Lieut: Lloyd of the fourth Regt Jersey with two Recruits, plundered the house of Capt. Brown in a shocking manner striped his wife and several Children, Carried off or distroyed every thing in the house. several other houses shared the same fate, every civil and military Officer is forced to fly from home many have been taken by The tories and Carried off to the City, three days ago, three of the Militia took a Covered Waggon and Three horse’s with Baggage and Stores—belonging to Daniel Cozen’s a Tory Capt.; yesterday Colo: Ellis with a small Party of horse took a Certain David Chew one of the Tory gang. he acknowledges he has bore Arms against the States, they also took some marketing going to the Enemy, but the owner fled; Capt. Cumming has Just Returned from a Scout, took a Waggon and two horse’s at a Landing; no person will own the Waggon. I have ordered these things sold for the use of the Captors—this Country is in a miserable Situation the Inhabitants afraid of every person th[e]y see, If marketing is found in any house the whole familey, even little Children will deny the owners, nor pretend to know any thing about it. If your Excellency Could spare part or all the Brigade it would Enable us to Quell the tories and Collect a Considerable Quantity of provisions which otherwise I fear will fall into the hands of the Enemy as it is Collected in places near the River for that purpose, the Enemy have already Collected a Great Quantity of provision and Forage in Salem County, we shall do every thing in our power to protect the Virtiues Inhabitants and suppress the tories, we have a Negro man Confined as a spy. as I believe it will appear he went to Philada to give Intilligence of my Crossing the Delaware, I desire your Excellency’s directions Conserning the Tryal of this spy and those of the Inhabitants taken in Arms against the States, as some Examples seem highly necessary in this place; but I am too prolix & have only to say that a General defection prevails in many places, that from the situation of Haddonfield it must be in our possesion or least it be the Case with the lower Counties—that the force here is too small for the purpose, Scar[c]ely enough to prevent surprise, when large scouts are

out, I would wish to march to Cumberland as many things are There to be had If the Enemy were terrified from thence which I hope to Effect when the militia come in to secure this post & by a Junction with me, make me Respectable in Numbers—If your Excellency has orders I should be happy to Recive them & am your Excellencys very Huble Sert

Israel Shreve Col:


N.B. as The Toris have fallen in with our Parties I hope I shall stop their trade of Catching officers, for whom they get a Reward according to the Rank of the prisoners. Ammunition is wanted for the Militia as they are not furnish’d for common Duty—They Cannot be suppli’d from the state therefore I shall send a Waggon to receive it from the Stores in Camp & beg your Excys Order to obtain it.

